DETAILED ACTION

Claims 1-20 are pending in this Office action.

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 


Claims 1-20 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-20 respectively of Patent Application No. 9,996,590.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claimed language of 1 of the instant application are similar to the limitations in claims 1-20 of the Patent application.  Specially, the claimed language of  “receiving first input assigning a first category to a listing; receiving second input assigning a second category to the listing; analyzing the listing using a first trained model for the first category to determine an indication of whether the listing is properly categorized with respect to the first category; analyzing the listing using a second trained model for the second category to determine an indication of whether the listing is properly categorized with respect to the second category; and removing the listing from the second category based on a determination by the second trained model that the listing is not properly categorized in the second category while maintaining the listing in the first category in response to the first trained model determining the listing is properly categorized in the first category” as recited in claim 1 of the instant applicant is similar to the limitations of “a memory including a first plurality of listings, each listing of the first plurality of listings is categorized in a first target category; and a categorization analysis engine, executing on the miscategorized if the first percentage is below a lower threshold percentage; and labeling the first listing as properly categorized if the first percentage is above an upper threshold percentage; select a subset of listings from the first plurality of listings based on the determined labels, the subset of listings being a set of training listings; train a first model associated with the first target category using the set of training listings and the determined labels, the first model being a classification model configured to classify categorization of listings; identify a suspect listing that is categorized in the first target category; apply the suspect listing to the first model, thereby generating a categorization result for the suspect listing relative to the first target category, the categorization result indicating miscategorization of the suspect listing; and 9,996,590. 

                                                                                   Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

                                                             Contact Information
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM T NGUYEN whose telephone number is (571)270-1757.  The examiner can normally be reached on Mon-Thurs 6-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the 

Information regarding the status of an application may be obtained from 
the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Feb. 10, 2021
/KIM T NGUYEN/Primary Examiner, Art Unit 2153